

EQUIPMENT LINE LOAN TERMINATION AGREEMENT


THIS EQUIPMENT LINE LOAN TERMINATION AGREEMENT (the "Termination Agreement")
entered into this effective the 31st day of March, 2013, by and between BOVIE
MEDICAL CORPORATION ("Borrower") and PNC BANK, NATIONAL ASSOCIATION ("Bank").


WITNESSETH:


WHEREAS, Borrower and Bank entered into that certain Equipment Line Loan
Agreement, dated as of October 31, 2011 (the "Equipment Loan Agreement")
pursuant to which Bank made available to Borrower a non-revolving line of credit
loan in the maximum aggregate principal amount of $1,000,000.00 (the "Equipment
Loan"), which loan is evidenced by that certain Non-Revolving Equipment Line of
Credit Note dated October 31, 2011 in the face amount of $1,000,000.00 (the
"Equipment Note");  and


WHEREAS, the parties wish to terminate the Equipment Loan effective March 31,
2013.


NOW, THEREFORE, for mutual and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, the parties agree with each other as follows:


1.           The aforesaid recitals are true and correct and are hereby
incorporated herein by reference.


2.           All capitalized terms and conditions of this Termination Agreement
shall have the meaning and definition set forth in the Equipment Loan Agreement.


3.           The Equipment Loan is hereby terminated effective March 31, 2013
and the Equipment Loan Agreement and the Equipment Note shall be deemed
terminated, null and void and of no further force and effect as of such
date.  Borrower shall not be entitled to request or obtain any further Advances
under the Equipment Loan after such date.


4. Simultaneously with the execution of this Termination Agreement, Bank shall
mark the Equipment Note "Cancelled" and return the original thereof to Borrower.


5.           This Termination Agreement may be executed in counterparts, each of
which shall be deemed an original and all of which together shall, for all
purposes, constitute one (1) original Agreement.  Facsimile copies of this
Agreement, with the original signatures of the parties hereto, shall, for all
purposes, constitute originals.


IN WITNESS WHEREOF, the parties have hereunto set their hands effective as of
the day and year first above written.


BORROWER:
BANK:
   
BOVIE MEDICAL CORPORATION
PNC BANK, NATIONAL ASSOCIATION



By:  /s/ Gary
Pickett                                                                
By:   /s/ Eric Vogt                                                  
                                                
Name:  Gary
Pickett                                                                 
Name:   Eric Vogt                                                  
Title:  Chief Financial Officer                                                 
Title:  Senior Vice President                                




{26247491;1}
 
 

--------------------------------------------------------------------------------

 
